        Case 1:10-cr-00684-SHS Document 128 Filed 03/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                       10-CR-684 (SHS)
               V.

RAUL SANTANA,                                          ORDER
                             Defendant.

SIDNEY H. STEIN, U.S. District Judge.
      The Second Circuit having transferred Santana's 28 U.S.C. § 2255 and First Step Act of
2018 motions to this Court for further proceedings (Order, ECF No. 127), the Court HEREBY
lifts the stay of proceedings instituted on June 5, 2017 (Order, ECF No. 120) and appoints the
Federal Defenders to represent Santana in this matter and to file any appropriate motions on
or before April 23, 2021.
Dated: New York, New York
       March 23, 2021
